As filed with the Securities and Exchange Commission on March 26, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period: January 31, 2014 Item 1. Schedule of Investments. Otter Creek Long/Short Opportunity Fund SCHEDULE OF INVESTMENTS AT JANUARY 31, 2014 (Unaudited) Shares Value COMMON STOCKS: 48.4% Agriculture: 1.3% Calavo Growers, Inc. $ Commercial Vehicle Component Manufacturers: 0.6% Accuride Corp. * Financial Services: 3.8% JPMorgan Chase & Co. Food & Beverage: 11.6% Beam, Inc. Campbell Soup Co. Molson Coors Brewing Co. Nestlé SA - ADR Pepsico, Inc. Industrial Conglomerates: 2.1% General Electric Co. Integrated Oil & Gas: 4.9% Occidental Pete Corp. ** Statoil ASA - ADR Metals & Glass Containers: 3.2% Crown Holdings, Inc. * Oil & Gas Drilling: 2.5% Ensco PLC Oil & Gas Exploration & Production: 5.5% BP PLC - ADR Devon Energy Corp. ** Packaged Foods: 3.8% Lancaster Colony Corp. Snyder's-Lance, Inc. Pharmaceutical: 2.2% Johnson & Johnson Power Generation: 0.9% Nextera Energy, Inc. Property & Casualty Insurance: 2.8% Old Republic International Corp. ** Specialty Chemicals: 3.2% Ashland, Inc. TOTAL COMMON STOCKS (Cost $1,020,519) REAL ESTATE INVESTMENT TRUSTS: 6.6% Potlatch Corp. Tanger Factory Outlet Centers Inc. Weyerhaeuser Co. REAL ESTATE INVESTMENT TRUSTS (Cost $135,612) Principal Value CORPORATE BONDS: 4.9% Commercial Vehicle Component Manufacturers: 4.9% Accuride Corp. 9.500%, 8/1/18 ** TOTAL CORPORATE BONDS (Cost $98,596) CONVERTIBLE BONDS: 5.9% Mortgage Insurance: 5.9% MGIC Investment Corp. 9.000%, 4/1/63 ^ ** TOTAL CONVERTIBLE BONDS (Cost $113,625) Shares Value INVESTMENT COMPANIES: 5.5% MVC Capital, Inc. SPDR Gold Trust ETF * TOTAL INVESTMENT COMPANIES (Cost $107,566) OTHER SECURITIES: 1.9% Miscellaneous Put Options: 1.9% TOTAL OTHER SECURITIES (Cost $29,074) TOTAL INVESTMENTS IN SECURITIES: 73.2% (Cost $1,504,992) Other Assets in Excess of Liabilities: 26.8% TOTAL NET ASSETS: 100.0% $ ^ Security exempt from registration under Rule 144A of the Securities Act of 1933. * Non-income producing security. ** All or a portion of the shares have been committed as collateral for open securities sold short. ADR American Depositary Receipt ETF Exchange-Traded Fund PLC Public Limited Company Otter Creek Long/Short Opportunity Fund SCHEDULE OF SECURITIES SOLD SHORT AT JANUARY 31, 2014 (Unaudited) Shares Value COMMON STOCKS Apparel Retail Wolverine World Wide, Inc. $ Apparel, Accessories & Luxury Goods Lululemon Athletica, Inc. Application Software Electronic Arts, Inc. Salesforce.com, Inc. Computer Hardware International Business Machines Corp. Consumer Electronics Conns, Inc. Distributors Pool Corp. Diversified Metals & Mining BHP Billiton Ltd. - ADR Rio Tinto PLC - ADR Vale SA - ADR Education Services New Oriental Education & Technology Group, Inc. - ADR Financial Services Waddell & Reed Financial, Inc. Food & Beverage Green Mountain Coffee Roasters, Inc. Health Care Technology athenahealth, Inc. Cerner Corp. Home & Office Products Container Store Group, Inc. Home Improvement Retail Lumber Liquidators Holdings, Inc. Internet Retail 50 Amazon.com, Inc. Internet Software & Services Zillow, Inc. Investment Banking & Brokerage Stifel Financial Corp. Life & Health Insurance China Life Insurance Co. Ltd. - ADR Research & Consulting Services The Advisory Board Co. Financial Engines, Inc. FTI Consulting, Inc. Restaurants Cheesecake Factory, Inc. Fiesta Restaurant Group, Inc. Krispy Kreme Doughnuts, Inc. Noodles & Co. Potbelly Corp. Specialized Consumer Services Lifelock, Inc. TOTAL COMMON STOCKS (Proceeds $864,485) INVESTMENT COMPANIES Vanguard REIT ETF TOTAL INVESTMENT COMPANIES (Proceeds $58,324) Principal Value U.S. GOVERNMENT SECURITIES Government Notes United States Treasury Note 2.750%, 11/15/23 TOTAL U.S. GOVERNMENT SECURITIES (Proceeds $148,055) TOTAL SECURITIES SOLD SHORT (Proceeds $1,070,864) $ ADR American Depositary Receipt ETF Exchange-Traded Fund PLC Public Liability Company REIT Real Estate Investment Trust The cost basis of investments for federal income tax purposes at January 31, 2014 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) +Because tax adjustments are calculated annually, the above table does not reflect tax adjustments since the Fund has not existed for a full fiscal year. Summary of Fair Value Exposure at January 31, 2014 (Unaudited) The Otter Creek Long/Short Opportunity Fund ("the Fund") utilizes various methods to measure the fair value of most of its investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: • Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of January 31, 2014. See the Schedule of Investments for the industry breakout. Description Level 1 Level 2 Level 3 Total Investments at fair value Common Stocks $ $
